        Case 3:17-cv-00028-CWD Document 109 Filed 05/03/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



 CARLA DANIELLE GROSSKALUS
 KUCIREK, Personal Representative for           Case No. 3:17-CV-00028-CWD
 the Estate and Heirs of Theresa Ann
 Grossklaus,                                    JUDGMENT

               Plaintiff,

 v.

 MITCHELL B. JARED; and
 CLEARWATER COUNTY, IDAHO,

                  Defendants.


       Pursuant to Rule 58 of the Federal Rules of Civil Procedure and based on the

verdict rendered by the jury in this matter on April 29, 2019 (Dkt 103), Judgment is

hereby entered in favor of Plaintiff and against the Defendants, Mitchell B. Jared and

Clearwater County, Idaho, in the amount of Four Hundred and Thirty-Four Thousand and

One Hundred and Thirty-Seven Dollars and Eight Cents ($434,137.08), which amount

shall accrue post judgment interest at the rate of 7.38% per annum until such time as it is

paid in full, along with any costs and fees as may be awarded in accordance with

applicable law.
                                                                      May 03, 2019




JUDGMENT - 1
